DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. Applicant’s first argument is as follows:
“Without acquiescing in this objection, Applicant amends claims 1-20 herein solely to expedite prosecution and to address the Examiner's concerns.  It is now believed the drawings show an integrated circuit package as described in the specification and claims. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the objection to the drawings.”
A package (as it relates to circuitry) has a well-established meaning in the art as a casing (e.g., resin) which encapsulates semiconductor device (e.g., one or more semiconductor die, lead frame, and bonding wires) to protect said device from damage.  
For example, see col. 4, lines 50-58 of Zakharian (US 7,202,109) which states:
“The invention [relating to an integrated circuit package] has been described in the context of insulating bonding wires 11 in order to eliminate mold flow induced shorts and decrease inductive coupling and/or crosstalk interference between adjacent bonding wires. However, it should be appreciated that the same techniques can be used to insulate the bonding wires 11 and/or the die 10 from their ambient environment, for example in a package where the wire bonded die 10 and lead frame 12 are sealed by the attachment of a lid. In such a case, insulating the die 10 and the bonding wires 11 protects them from the ambient air, or from accidental bonding wire 11 displacement by hand or by a tool, such as might happen when removing the lid.”
Although described in [0028] of Applicant’s Specification, Applicant’s Drawings do not explicitly show a transformer and an H-bridge within an integrated circuit package as claimed.
Applicant’s second argument is as follows:
“The Examiner rejected Claims 1-20 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. Claims 1-20 have been amended to include subject matter described in the specification to enable one skilled in the art to make and/or use the invention. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of Claims 1-20 under 35 U.S.C. 112(a), first paragraph.”
The only amendment to the claims was changing all instances of “integrated circuit” to “integrated circuit package”.  Applicant’s disclosure does not explicitly teach a difference in scope between “integrated circuit” and “integrated circuit package”, as previously stated in ¶5 of the 4/21/2022 Non-Final Rejection.  
As discussed above, a “package” refers to a casing which encapsulates a semiconductor device.  An “integrated circuit”, when given its broadest reasonable interpretation, requires that said circuit be inseparably associated and electrically interconnected so that it is indivisible for the purposes of construction or commerce.  In order for said inseparable association and electrical connection to be present (i.e., the “integrated” of “integrated circuit”), some form of packaging is inherent.  Thus, the broadest reasonable interpretation of “integrated circuit package” and “integrated circuit” are identical in scope.
Furthermore, Applicant’s reply has failed to teach how the disclosure provides the level of detail required for one of ordinary skill in the art to implement a transformer within an integrated circuit or integrated circuit package with a reasonable expectation of success, as previously stated in ¶5-8 of the 4/21/2022 Non-Final Rejection.
Applicant’s third argument is as follows:
“The Examiner rejected Claims 1-20 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1-20 have been amended to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of Claims 1-20 under 35 U.S.C. 112(b), second paragraph.”
As discussed above, the only amendment to the claims was changing all instances of “integrated circuit” to “integrated circuit package”. Applicant’s disclosure does not explicitly teach a difference in scope between “integrated circuit” and “integrated circuit package”, as previously stated in ¶5 of the 4/21/2022 Non-Final Rejection.  In the 4/21/2022 Non-Final Rejection, “integrated circuit package” was interpreted as being identical in scope to “a system at least partially implemented using an integrated circuit.”  Since Applicant did not contest this interpretation in the 7/19/2022 Reply, Examiner will continue to use said interpretation for the purposes of examination.
It is noted that Applicant did not contest Examiner’s assertion that “an integrated circuit, comprising…a transformer” being misdescriptive, as stated in ¶10 of the 4/21/2022 Non-Final Rejection.
The §112 rejection to claim 4 (¶11 of the 4/21/2022 Non-Final Rejection) relates to the use of a “hysteretic comparator.”  This rejection was not discussed in Applicant’s 7/19/2022 Reply and claim 4 is currently canceled.  However, claims 13 and 18 require a hysteretic comparator and thus, the reasons for prior rejection of claim 4 apply to presently presented claims 13 and 18, as will be discussed in further detail below.
Applicant’s fourth argument is as follows:
“Regarding claims 1, 11 and 17, neither Xie nor Wert either in combination or individually teach an H-bridge switching circuit that includes first and second transistors of a first polarity, and third and fourth transistors of a second polarity, wherein the first, second, third, and fourth transistors have substantially the same on-resistance and substantially the same gate-drain capacitance… Regarding the H-bridge switching circuit including first and second transistors of a first polarity and third and fourth transistors of second polarity, the Examiner admits the foregoing emphasized limitations are not disclosed by the cited references and has maintained official notice in the absence of any evidence. The Examiner must provide evidentiary support of official notice… Regarding the H-bridge switching circuit having first, second, third, and fourth transistors with substantially the same on-resistance and substantially the same gate- drain capacitance, the Examiner admits the foregoing emphasized limitations are not disclosed by the cited references and has maintained official notice… For all the foregoing reasons, Applicant respectfully submits that Examiner's official notice regarding claims 1, 11 and 17 is improper. The findings of the official notice are not disclosed by any of the cited references as would be expected of "common knowledge." Examiner has failed to provide any evidentiary support for the official notice as required by the MPEP and by the law. For all the foregoing reasons, therefore, Applicant requests that the Examiner reconsider and withdraw the rejection of claims 1, 11 and 17 under 35 U.S.C 103.”
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered but are moot because the new ground of rejection relies on a different combination of references and motivations for combining said references.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an integrated circuit comprising a transformer, H-bridge and control block as described in the specification and required by the claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
All of the claims require an integrated circuit package comprising a transformer.  The level of detail required for one of ordinary skill in the art to implement a transformer within an integrated circuit as claimed has not been provided (e.g., by [0028] of Applicant’s Specification).  Rather, [0004] of Applicant’s Specification teaches that integrated transformers are a relatively new approach, teaches away from using integrated transformers (higher radiated emissions) and appears to interchange the terms “integrated circuit package” and “integrated circuit” throughout the Specification (e.g., [0023]) without any clear indication of a difference in scope, as discussed in the Response to Arguments section above.
It is noted that French (US 2012/0002377) teaches:
“Any electrical system that includes systems that have different ground references or that have the capability to produce current surges is required to incorporate galvanic isolation to protect both the system and the user ([0002])… There are two basic types of integrated circuit (IC) transformers commonly utilized in the semiconductor IC industry: an inter-wound planar type and a stacked type. The inter-wound type utilizes a single metal layer and the windings are separated based upon layout design. The stacked type utilizes two layers of metal that are separated by a distance that is great enough to hold off the voltage difference in the two windings ([0005])…typical integrated circuit transformer processes for galvanic isolation of high voltage, e.g., voltage levels of equal to or greater than 5 kV, require that the high voltage winding of the transformer (interwoven or stacked) be a significant distance above the semiconductor (e.g., silicon) wafer substrate in order to avoid leakage or dielectric breakdown to the substrate. This results in significant additional processing and cost ([0020]).”
Therefore, the state of the art as taught by [0004] of Applicant’s Specification and by French above suggests that implementing a transformer within an integrated circuit package would not have a reasonable expectation of success and thus, the claimed technique is not within the ordinary skill in the art.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner believes that “an integrated circuit, comprising…a transformer” may be misdescriptive.  For the purposes of examination, Examiner will interpret this limitation as “an integrated circuit package, comprising…a transformer.”  It is noted that “integrated circuit package” is being interpreted to have the same scope as “a system at least partially implemented using an integrated circuit.”
For claims 13 and 18, it is not understood what is meant by “hysteretic comparator.”  Applicant’s Specification fails to define this term which is not a known term of art.  Although “hysteresis” and “comparator” individually have art accepted meanings, the term “hysteretic comparator” is unclear in its intended function, e.g., how the term differs in scope from a “comparator.”  Applicant’s Drawings only teach the hysteretic comparator as a generic box.  The Specification does not teach how hysteresis relates to the comparison function provided by said hysteretic comparator.  For the purposes of examination, Examiner will interpret all instances of “hysteretic comparator” as “comparator.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (NPL: “Reducing Common Mode Noise in Phase-Shifted Full-Bridge Converter”) in view of Goffer et al (WO 2017/179061) and Wert (US 7,362,126).
For claim 1, Xie teaches an integrated circuit package (Figure 11), comprising: 
a transformer (connected to a-e and M) having a primary-side inductor (from a to b) and a secondary-side inductor (from c to d), each of the primary-side inductor and the secondary-side inductor including a first half-cell portion (primary: a to M; secondary: c to e) and a second half-cell portion (primary: m to b; secondary: e to d) that is a replica of the first half-cell portion except that it is rotated about an axis (as understood by Figure 7), and those two half-cell portions are connected to one another to provide the corresponding inductor (as understood by examination of Figure 7); and
an H-bridge switching circuit (Q1-Q4, Figure 11) operatively coupled to the primary-side inductor (as understood by examination of Figure 11), the H-bridge switching circuit including first and second transistors of a first polarity, wherein the first, second, third, and fourth transistors have substantially the same on- resistance and substantially the same gate-drain capacitance (Abstract).
Xie fails to distinctly disclose:
the H-bridge switching circuit including third and fourth transistors of a second polarity, wherein the third and fourth transistors have substantially the same on- resistance and substantially the same gate-drain capacitance.
However, Goffer teaches in [49]-[52]:
“[49] With reference to FIG. 6A, in some embodiments, the H-bridge can be built from enhancement mode N-channel (lower pair) and P-channel (upper pair) MOSFET transistors. N-channel MOSFET transistors have positive driving voltage (V.sub.GS voltage between gate (G) and source (S)), while P-channel MOSFETS have negative driving voltage. Enhancement mode MOSFETS (both P and N channel) may not conduct (closed) whenever no V.sub.GS voltage is applied between GATE (G) and SOURCE (S), and may conduct whenever voltage above the amount of IVQ.sub.S threshold! is applied between the same terminals. Depletion mode MOSFETS, however, may conduct whenever V.sub.GS equals to zero, that is, the transistors can conduct when not powered and/or without having a driver, facilitating their use in the controlled collapse of an exoskeleton by, for example, closing low resistance switch on motor terminals when power is lost and transistor control voltage (V.sub.GS) is zero. In some embodiments, conduction may be stopped, i.e., the switch may be opened when V.sub.GS voltage is higher than I V.sub.GS threshold! is needed. These are the cases of normal exoskeleton operation (not a graceful or controlled collapse).
[50] FIG. 6B shows an example H-bridge structure switch for a motor drive that can be used for managing the controlled collapse of an exoskeleton. In FIG. 6B, the two upper P-channel enhancement mode transistors of FIG. 6A are replaced with two N-channel depletion mode transistors, while the control polarity should be inverted. In such embodiments, an additional inverter may be added to the depletion mode transistor gate since depletion mode MOSFETs require VQ.sub.S<0 for operation. In contrast to classical schemes involving N-channel enhancement mode transistors in upper part of H-bridge, in the above described embodiment, inverter may have to be included since enhancement mode N-channel transistors are driven by positive V.sub.GS- Whenever the power failure occurs, in some embodiments, the driver loses power and both upper transistors may start to conduct. Such an arrangement closes an electrical circuit, where two upper transistors, motor and upper side of the H-bridge are connected to V.sub.BUS, facilitating the flow of current and allowing for the braking of the motor Similarly, when the three upper P-channel enhancement transistors can be replaced with three N-channel depletion mode MOSFETS in 3-phase driver. This change can allow motor breaking of the brushless motor.
[51] Another example of H-bridge structure switch for a motor drive that can be used for managing the controlled collapse of an exoskeleton is shown in FIG. 7A-B. In particular, one can modify the N-channel MOSFETS based H-bridge structure of FIG. 7A by replacing the two lower enhancement mode MOSFETs with N-channel depletion mode transistors as shown in FIG. 7B. In such embodiments, an additional inverter is not required since the control polarity remains the same. When the power failure occurs, the two lower transistors can start to conduct (in contrast to the two upper transistors for the above case where the upper two transistors are replaced), facilitating the flow of current and allowing for the braking of the motor as the above case. In the 3-phase bridge all three lower MOSFETS can be modified from encasement mode to depletion mode N-channel transistors. Those may act similar to H-bridge transistor after the equivalent replacement, i.e., they may allow breaking the brushless motor (graceful or controlled collapse) whenever the power failure occurs.
[52] FIGS. 6A and B can be modified by replacing enhancement mode transistors (both P- channel and N-channel) with P-channel depletion mode transistors (for example).”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Xie’s Q1 and Q2 using PMOS transistors (wherein their respective control signals are adapted accordingly) since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention, as evidenced by Goffer.
The combination of Xie and Goffer as defined above fails to distinctly disclose:
the third and fourth transistors have substantially the same on- resistance and substantially the same gate-drain capacitance.
Wert teaches that “the standard ratio for achieving an equal strength between a p-channel transistor P and an n-channel transistor N is approximately two to one (2:1). That is, a p-channel transistor P should be approximately twice the size of an n-channel transistor N in order to have an equal drive strength” (col. 3, lines 33-42).
It is noted that the switches in Xie’s H-bridge (Q1-Q4) are identical and therefore are understood to have substantially the same on-resistance and gate-drain capacitance. Unless otherwise specified, it is understood that the use of the same symbol for various transistors implies that the transistors share the same properties (size, drive strength, etc).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the PMOS transistors used in to implement Xie’s Q1 and Q2 (as taught by the combination of Xie and Goffer) such that Q1-Q4 have equal drive strength since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, as evidenced by Wert.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 2, Xie modified by Goffer and Wert as defined above teaches the limitations of claim 1 and Xie further teaches:
an imaginary line of symmetry divides the secondary-side inductor of the transformer into the corresponding first and second half-cell portions (as understood by examination of Figure 7), the integrated circuit further comprising: a rectifier operatively coupled to the secondary-side of the transformer (DR1 and DR2, Figure 11), and including a plurality of diodes arranged and connected symmetrically about the line of symmetry (as understood by §II and Figure 11).
It is noted that the claimed symmetrical arrangement and connections about a line of symmetry is considered a design choice which cannot be used to distinguish the claimed invention over the prior art since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 865 USPQ 70.
For claim 3, Xie modified by Goffer and Wert as defined above teaches the limitations of claim 1 and Xie further teaches:
an imaginary line of symmetry divides the primary-side of the transformer into the corresponding first and second half-cell portions (as understood by examination of Figure 7), the integrated circuit further comprising: a control block (control circuit of Figure 14) to provide drive signals for driving the first, second, third, and fourth transistors of the H-bridge switching circuit (as understood by examination of Figures 1 and 11), the control block arranged and connected symmetrically about the line of symmetry.
It is noted that the claimed symmetrical arrangement and connections about a line of symmetry is considered a design choice which cannot be used to distinguish the claimed invention over the prior art since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 865 USPQ 70.
For claim 7, Xie modified by Goffer, Wert and Latham as defined above teaches the limitations of claim 1 and Xie further teaches:
the transformer has a capacitive mid-point and an inductive mid-point (along M and e), and the capacitive mid-point is co-located with the inductive mid-point (as understood by examination of Figure 11).
For claim 8, Xie modified by Goffer and Wert as defined above teaches the limitations of claim 1 and Xie further teaches:
the on-resistance of each of the first, second, third, and fourth transistors is within 10% of a same target value, and the gate- drain capacitance of each of the first, second, third, and fourth transistors is within 10% of a same target value (as explained below).
Unless otherwise specified, it is understood that the use of the same symbol for various transistors implies that the transistors share the same properties (size, drive strength, etc).  Therefore, the on-resistance and the gate- drain capacitance of Xie’s Q1-Q4 are equal.
For claim 9, Xie modified by Goffer and Wert as defined above teaches the limitations of claim 1 and Xie further teaches:
the on-resistance of each of the first, second, third, and fourth transistors is within 5% of a same target value, and the gate- drain capacitance of each of the first, second, third, and fourth transistors is within 5% of a same target value (as explained below).
Unless otherwise specified, it is understood that the use of the same symbol for various transistors implies that the transistors share the same properties (size, drive strength, etc).  Therefore, the on-resistance and the gate- drain capacitance of Xie’s Q1-Q4 are equal.
For claim 10, Xie modified by Goffer and Wert as defined above teaches the limitations of claim 1 wherein Xie teaches a voltage supply portion (Vin) and a ground portion (PG, as shown in Figure 11) but fails to explicitly teach the trace lengths of the voltage supply portion and ground portion.  
However, the claimed symmetrical arrangement and connections is considered a design choice which cannot be used to distinguish the claimed invention over the prior art since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 865 USPQ 70.
For claim 11, Xie teaches an integrated circuit package (Figure 11), comprising:
a transformer (connected to a-e and M)  having a primary-side inductor (from a to b) and a secondary-side inductor (from c to d), each of the primary-side inductor and the secondary-side inductor including a first portion (primary: a to M; secondary: c to e) and a second portion (primary: m to b; secondary: e to d) that is a replica of the first portion except that it is rotated about an axis (as understood by Figure 7), and those two portions are connected to one another to provide the corresponding inductor (as understood by examination of Figure 7), wherein an imaginary line of symmetry divides each of the primary-side and secondary-side inductors into the respective first and second portions (as understood by examination of Figure 7); and 
an H-bridge switching circuit (Q1-Q4, Figure 11) operatively coupled to the primary-side inductor, the H-bridge switching circuit including first and second transistors of a first polarity, wherein the first, second, third, and fourth transistors each have an on-resistance within 10% of a same target on-resistance, and a gate-drain capacitance within 10% of a same target gate-drain capacitance (as explained below).
It is noted that the switches in Xie’s H-bridge (Q1-Q4) are identical and therefore are understood to have substantially the same on-resistance and gate-drain capacitance. Unless otherwise specified, it is understood that the use of the same symbol for various transistors implies that the transistors share the same properties (size, drive strength, etc).
Xie fails to distinctly disclose:
the H-bridge switching circuit including third and fourth transistors of a second polarity, wherein the third and fourth transistors have substantially the same on- resistance and substantially the same gate-drain capacitance.
However, Goffer teaches in [49]-[52]:
“[49] With reference to FIG. 6A, in some embodiments, the H-bridge can be built from enhancement mode N-channel (lower pair) and P-channel (upper pair) MOSFET transistors. N-channel MOSFET transistors have positive driving voltage (V.sub.GS voltage between gate (G) and source (S)), while P-channel MOSFETS have negative driving voltage. Enhancement mode MOSFETS (both P and N channel) may not conduct (closed) whenever no V.sub.GS voltage is applied between GATE (G) and SOURCE (S), and may conduct whenever voltage above the amount of IVQ.sub.S threshold! is applied between the same terminals. Depletion mode MOSFETS, however, may conduct whenever V.sub.GS equals to zero, that is, the transistors can conduct when not powered and/or without having a driver, facilitating their use in the controlled collapse of an exoskeleton by, for example, closing low resistance switch on motor terminals when power is lost and transistor control voltage (V.sub.GS) is zero. In some embodiments, conduction may be stopped, i.e., the switch may be opened when V.sub.GS voltage is higher than I V.sub.GS threshold! is needed. These are the cases of normal exoskeleton operation (not a graceful or controlled collapse).
[50] FIG. 6B shows an example H-bridge structure switch for a motor drive that can be used for managing the controlled collapse of an exoskeleton. In FIG. 6B, the two upper P-channel enhancement mode transistors of FIG. 6A are replaced with two N-channel depletion mode transistors, while the control polarity should be inverted. In such embodiments, an additional inverter may be added to the depletion mode transistor gate since depletion mode MOSFETs require VQ.sub.S<0 for operation. In contrast to classical schemes involving N-channel enhancement mode transistors in upper part of H-bridge, in the above described embodiment, inverter may have to be included since enhancement mode N-channel transistors are driven by positive V.sub.GS- Whenever the power failure occurs, in some embodiments, the driver loses power and both upper transistors may start to conduct. Such an arrangement closes an electrical circuit, where two upper transistors, motor and upper side of the H-bridge are connected to V.sub.BUS, facilitating the flow of current and allowing for the braking of the motor Similarly, when the three upper P-channel enhancement transistors can be replaced with three N-channel depletion mode MOSFETS in 3-phase driver. This change can allow motor breaking of the brushless motor.
[51] Another example of H-bridge structure switch for a motor drive that can be used for managing the controlled collapse of an exoskeleton is shown in FIG. 7A-B. In particular, one can modify the N-channel MOSFETS based H-bridge structure of FIG. 7A by replacing the two lower enhancement mode MOSFETs with N-channel depletion mode transistors as shown in FIG. 7B. In such embodiments, an additional inverter is not required since the control polarity remains the same. When the power failure occurs, the two lower transistors can start to conduct (in contrast to the two upper transistors for the above case where the upper two transistors are replaced), facilitating the flow of current and allowing for the braking of the motor as the above case. In the 3-phase bridge all three lower MOSFETS can be modified from encasement mode to depletion mode N-channel transistors. Those may act similar to H-bridge transistor after the equivalent replacement, i.e., they may allow breaking the brushless motor (graceful or controlled collapse) whenever the power failure occurs.
[52] FIGS. 6A and B can be modified by replacing enhancement mode transistors (both P- channel and N-channel) with P-channel depletion mode transistors (for example).”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Xie’s Q1 and Q2 using PMOS transistors (wherein their respective control signals are adapted accordingly) since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention, as evidenced by Goffer.
The combination of Xie and Goffer as defined above fails to distinctly disclose:
the third and fourth transistors have substantially the same on- resistance and substantially the same gate-drain capacitance.
Wert teaches that “the standard ratio for achieving an equal strength between a p-channel transistor P and an n-channel transistor N is approximately two to one (2:1). That is, a p-channel transistor P should be approximately twice the size of an n-channel transistor N in order to have an equal drive strength” (col. 3, lines 33-42).
It is noted that the switches in Xie’s H-bridge (Q1-Q4) are identical and therefore are understood to have substantially the same on-resistance and gate-drain capacitance.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the PMOS transistors used in to implement Xie’s Q1 and Q2 (as taught by the combination of Xie and Goffer) such that Q1-Q4 have equal drive strength since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, as evidenced by Wert.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 12, Xie modified by Goffer and Wert as defined above teaches the limitations of claim 11 and Xie further teaches:
a rectifier operatively coupled to the secondary-side of the transformer (DR1 and DR2, Figure 11), and including a plurality of diodes arranged and connected symmetrically about the line of symmetry (as understood by §II and Figure 11).
It is noted that the claimed symmetrical arrangement and connections about a line of symmetry is considered a design choice which cannot be used to distinguish the claimed invention over the prior art since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 865 USPQ 70.
For claim 15, Xie modified by Goffer and Wert as defined above teaches the limitations of claim 11 and Xie further teaches:
the first, second, third, and fourth transistors each have an on-resistance within 2.5% of the same target on-resistance, and a gate-drain capacitance within 2.5% of the same target gate-drain capacitance (as explained below).
Unless otherwise specified, it is understood that the use of the same symbol for various transistors implies that the transistors share the same properties (size, drive strength, etc).  Therefore, the on-resistance and the gate- drain capacitance of Xie’s Q1-Q4 are equal.
For claim 16, Xie modified by Goffer and Wert as defined above teaches the limitations of claim 11 wherein Xie teaches a voltage supply portion (Vin) and a ground portion (PG, as shown in Figure 11) but fails to teach the claimed symmetrical arrangement.
However, the claimed symmetrical arrangement and connections are considered a design choice which cannot be used to distinguish the claimed invention over the prior art since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 865 USPQ 70.
For claim 17, Xie teaches an integrated circuit package (Figure 11), comprising: 
a transformer (connected to a-e and M) having a primary-side inductor (from a to b) and a secondary-side inductor (from c to d), wherein an imaginary line of symmetry (from M to e) divides each of the primary-side and secondary-side inductors into first and second portions (as understood by examination of Figure 11); 
a rectifier (DR1, DR2) operatively coupled to the secondary-side of the transformer, and including a plurality of diodes arranged and connected symmetrically about the line of symmetry (Figure 11, as further discussed below); 
a supply network (Vin, PG) including a voltage supply portion (Vin) and a ground portion (PG), wherein the voltage supply portion is symmetrical to the ground portion about the line of symmetry (as further discussed below); and 
an H-bridge switching circuit (Q1-Q4, Figure 11) operatively coupled to the primary-side inductor (as understood by examination of Figure 11), the H-bridge switching circuit including third and fourth n-type MOSFETs (Q3, Q4) connected to the ground portion of the supply network (as understood by examination of Figure 11), wherein the first, second, third, and fourth MOSFETs each have an on-resistance within 10% of a same target on-resistance, and a gate-drain capacitance within 10% of a same target gate-drain capacitance (as explained below);
 wherein the first and second portions of the primary-side inductor each have a primary-side feedpoint (a and b, respectively) and are symmetric about the line of symmetry (as understood by examination of Figure 11), except for a portion attributable to movement of the primary-side feedpoint of one of the portions of the primary-side inductor to be physically closer to the primary-side feedpoint of the other of the portions of the primary-side inductor (as understood by examination of Figure 11 and as discussed below); and 
wherein the first and second portions of the secondary-side inductor each have a secondary-side feedpoint (c and d, respectively) and are symmetric about the line of symmetry, except for a portion attributable to movement of the secondary-side feedpoint of one of the portions of the secondary-side inductor to be physically closer to the feedpoint of the other of the portions of the secondary-side inductor (as discussed below).
It is noted that the claimed symmetrical arrangement and connections about a line of symmetry is considered a design choice which cannot be used to distinguish the claimed invention over the prior art since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 865 USPQ 70.
Xie fails to distinctly disclose:
the H-bridge switching circuit including first and second p-type metal oxide semiconductor field effect transistors (MOSFETs) connected to the voltage supply portion of the supply network.
However, Goffer teaches in [49]-[52]:
“[49] With reference to FIG. 6A, in some embodiments, the H-bridge can be built from enhancement mode N-channel (lower pair) and P-channel (upper pair) MOSFET transistors. N-channel MOSFET transistors have positive driving voltage (V.sub.GS voltage between gate (G) and source (S)), while P-channel MOSFETS have negative driving voltage. Enhancement mode MOSFETS (both P and N channel) may not conduct (closed) whenever no V.sub.GS voltage is applied between GATE (G) and SOURCE (S), and may conduct whenever voltage above the amount of IVQ.sub.S threshold! is applied between the same terminals. Depletion mode MOSFETS, however, may conduct whenever V.sub.GS equals to zero, that is, the transistors can conduct when not powered and/or without having a driver, facilitating their use in the controlled collapse of an exoskeleton by, for example, closing low resistance switch on motor terminals when power is lost and transistor control voltage (V.sub.GS) is zero. In some embodiments, conduction may be stopped, i.e., the switch may be opened when V.sub.GS voltage is higher than I V.sub.GS threshold! is needed. These are the cases of normal exoskeleton operation (not a graceful or controlled collapse).
[50] FIG. 6B shows an example H-bridge structure switch for a motor drive that can be used for managing the controlled collapse of an exoskeleton. In FIG. 6B, the two upper P-channel enhancement mode transistors of FIG. 6A are replaced with two N-channel depletion mode transistors, while the control polarity should be inverted. In such embodiments, an additional inverter may be added to the depletion mode transistor gate since depletion mode MOSFETs require VQ.sub.S<0 for operation. In contrast to classical schemes involving N-channel enhancement mode transistors in upper part of H-bridge, in the above described embodiment, inverter may have to be included since enhancement mode N-channel transistors are driven by positive V.sub.GS- Whenever the power failure occurs, in some embodiments, the driver loses power and both upper transistors may start to conduct. Such an arrangement closes an electrical circuit, where two upper transistors, motor and upper side of the H-bridge are connected to V.sub.BUS, facilitating the flow of current and allowing for the braking of the motor Similarly, when the three upper P-channel enhancement transistors can be replaced with three N-channel depletion mode MOSFETS in 3-phase driver. This change can allow motor breaking of the brushless motor.
[51] Another example of H-bridge structure switch for a motor drive that can be used for managing the controlled collapse of an exoskeleton is shown in FIG. 7A-B. In particular, one can modify the N-channel MOSFETS based H-bridge structure of FIG. 7A by replacing the two lower enhancement mode MOSFETs with N-channel depletion mode transistors as shown in FIG. 7B. In such embodiments, an additional inverter is not required since the control polarity remains the same. When the power failure occurs, the two lower transistors can start to conduct (in contrast to the two upper transistors for the above case where the upper two transistors are replaced), facilitating the flow of current and allowing for the braking of the motor as the above case. In the 3-phase bridge all three lower MOSFETS can be modified from encasement mode to depletion mode N-channel transistors. Those may act similar to H-bridge transistor after the equivalent replacement, i.e., they may allow breaking the brushless motor (graceful or controlled collapse) whenever the power failure occurs.
[52] FIGS. 6A and B can be modified by replacing enhancement mode transistors (both P- channel and N-channel) with P-channel depletion mode transistors (for example).”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Xie’s Q1 and Q2 using PMOS transistors (wherein their respective control signals are adapted accordingly) since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention, as evidenced by Goffer.
The combination of Xie and Goffer as defined above fails to distinctly disclose:
the third and fourth transistors have substantially the same on- resistance and substantially the same gate-drain capacitance.
Wert teaches that “the standard ratio for achieving an equal strength between a p-channel transistor P and an n-channel transistor N is approximately two to one (2:1). That is, a p-channel transistor P should be approximately twice the size of an n-channel transistor N in order to have an equal drive strength” (col. 3, lines 33-42).
It is noted that the switches in Xie’s H-bridge (Q1-Q4) are identical and therefore are understood to have substantially the same on-resistance and gate-drain capacitance. Unless otherwise specified, it is understood that the use of the same symbol for various transistors implies that the transistors share the same properties (size, drive strength, etc).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the PMOS transistors used in to implement Xie’s Q1 and Q2 (as taught by the combination of Xie and Goffer) such that Q1-Q4 have equal drive strength since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, as evidenced by Wert.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 20, Xie modified by Goffer and Wert as defined above teaches the limitations of claim 17 and Xie further teaches:
the transformer has a capacitive mid-point and an inductive mid-point, and the capacitive mid-point is co-located with the inductive mid-point (as understood by examination of Figure 11).
Claims 5-6, 13-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie, Goffer, Wert and Latham et al (US 2009/0160412).
For claim 5, Xie modified by Goffer and Wert as defined above teaches the limitations of claim 3 but fails to teach the drive circuits as claimed.
It is noted that Xie does not teach the details of the control circuit which generates the signals provided to the gates of Q1-Q4.
Latham teaches a control circuit for power regulators (15, 20, 30, 55, Figure 2) which provides an adaptive control of switch timing to improve efficiency and reduce power dissipation ([0001]-[0003]) wherein comparator 15 provides a feedback signal (Swmon) to a control block (30, 55).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the control circuit of Xie, Goffer and Wert using two instances of Latham’s control circuit such that each pair of Xie’s power switches (first pair: Q1 and Q3, second pair: Q2 and Q4) are controlled in the same manner as Latham’s pair of power switches (60 and 65 of Figure 2) for the advantages over conventional designs discussed in [0001]-[0003] of Latham.
Furthermore, the use of Latham’s control circuit to implement the control circuit of Xie and Wert relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic box labeled "control circuit" in Xie’s Fig. 14 suggests that any well-known control circuitry can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
Xie modified by Goffer, Wert and Latham as defined above teaches the limitations of claims 3 and Latham further teaches that the control block comprises: 
a digital control circuit (both instances of 20 of Figure 2) to generate control signals (two instances of Ineg); 
a first non-overlap drive circuit (a first instance of Figure 4, which teaches the details of 30 of Figure 2, corresponding to Xie’s Q1 and Q3) to generate a first pair of complementary non- overlapping drive signals (first drive signal: Thshl, Thslh, second drive signal: Tlshl, Tlslh; Figure 5a) for driving one of the first and second transistors of the first polarity and one of the third and fourth transistors of the second polarity (as understood by the combination of references); and 
a second non-overlap drive circuit (a second instance of Figure 4, which teaches the details of 30 of Figure 2, corresponding to Xie’s Q2 and Q4) to generate a second pair of complementary non- overlapping drive signals (first drive signal: Thshl, Thslh, second drive signal: Tlshl, Tlslh; Figure 5a) for driving the other of the first and second transistors of the first polarity and the other of the third and fourth transistors of the second polarity  (as understood by the combination of references).
For claim 6, Xie modified by Goffer, Wert and Latham as defined above teaches the limitations of claims 5 and Latham further teaches that the control block further comprises: 
first, second, third, and fourth drivers (two instances of 305 and 310 of Figure 5a which corresponds to 55 of Figure 2) each to receive a corresponding one of the non- overlapping drive signals and drive the first, second, third, and fourth transistors, respectively (as understood by examination of Figures 2 and 5a).
For claim 13, Xie modified by Goffer and Wert as defined above teaches the limitations of claim 11 but fails to teach a control block and hysteretic comparator as claimed.
It is noted that Xie does not teach the details of the control circuit which generates the signals provided to the gates of Q1-Q4.
Latham teaches a control circuit for power regulators (15, 20, 30, 55, Figure 2) which provides an adaptive control of switch timing to improve efficiency and reduce power dissipation ([0001]-[0003]) wherein comparator 15 provides a feedback signal (Swmon) to a control block (30, 55).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the control circuit of Xie and Wert using two instances of Latham’s control circuit such that each pair of Xie’s power switches (first pair: Q1 and Q3, second pair: Q2 and Q4) are controlled in the same manner as Latham’s pair of power switches (60 and 65 of Figure 2) for the advantages over conventional designs discussed in [0001]-[0003] of Latham.
Furthermore, the use of Latham’s control circuit to implement the control circuit of Xie and Wert relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic box labeled "control circuit" in Xie’s Fig. 14 suggests that any well-known control circuitry can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
For claim 14, Xie modified by Goffer, Wert and Latham as defined above teaches the limitations of claims 13 and Latham further teaches that the control block comprises: 
a digital control circuit (both instances 20 of Figure 2) to generate control signals (two instances of Ineg); 
a first non-overlap drive circuit (a first instance of Figure 4, which teaches the details of 30 of Figure 2, corresponding to Xie’s Q1 and Q3) to generate a first pair of complementary non- overlapping drive signals (first drive signal: Thshl, Thslh, second drive signal: Tlshl, Tlslh; Figure 5a) for driving one of the first and second transistors of the first polarity and one of the third and fourth transistors of the second polarity (as understood by the combination of references); and 
a second non-overlap drive circuit (a second instance of Figure 4, which teaches the details of 30 of Figure 2, corresponding to Xie’s Q2 and Q4) to generate a second pair of complementary non- overlapping drive signals (first drive signal: Thshl, Thslh, second drive signal: Tlshl, Tlslh; Figure 5a) for driving the other of the first and second transistors of the first polarity and the other of the third and fourth transistors of the second polarity  (as understood by the combination of references).
For claim 18, Xie modified by Wert as defined above teaches the limitations of claim 17 but fails to teach a control block and hysteretic comparator as claimed.
It is noted that Xie does not teach the details of the control circuit which generates the signals provided to the gates of Q1-Q4.
Latham teaches a control circuit for power regulators (15, 20, 30, 55, Figure 2) which provides an adaptive control of switch timing to improve efficiency and reduce power dissipation ([0001]-[0003]) wherein comparator 15 provides a feedback signal (Swmon) to a control block (30, 55).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the control circuit of Xie and Wert using two instances of Latham’s control circuit such that each pair of Xie’s power switches (first pair: Q1 and Q3, second pair: Q2 and Q4) are controlled in the same manner as Latham’s pair of power switches (60 and 65 of Figure 2) for the advantages over conventional designs discussed in [0001]-[0003] of Latham.
Furthermore, the use of Latham’s control circuit to implement the control circuit of Xie and Wert relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic box labeled "control circuit" in Xie’s Fig. 14 suggests that any well-known control circuitry can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
For claim 19, Xie modified by Wert and Latham as defined above teaches the limitations of claims 18 and Latham further teaches that the control block comprises: 
a digital control circuit (both instances 20 of Figure 2) to generate control signals (two instances of Ineg); 
a first non-overlap drive circuit (a first instance of Figure 4, which teaches the details of 30 of Figure 2, corresponding to Xie’s Q1 and Q3) to generate a first pair of complementary non- overlapping drive signals (first drive signal: Thshl, Thslh, second drive signal: Tlshl, Tlslh; Figure 5a) for driving one of the first and second transistors of the first polarity and one of the third and fourth transistors of the second polarity (as understood by the combination of references); and 
a second non-overlap drive circuit (a second instance of Figure 4, which teaches the details of 30 of Figure 2, corresponding to Xie’s Q2 and Q4) to generate a second pair of complementary non- overlapping drive signals (first drive signal: Thshl, Thslh, second drive signal: Tlshl, Tlslh; Figure 5a) for driving the other of the first and second transistors of the first polarity and the other of the third and fourth transistors of the second polarity  (as understood by the combination of references).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849